Case 1:13-cr-00539-PGG Document 88 Filed 10/23/19 Page i1ofi
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New Fork, New York 10007

October 22, 2019

By ECF MEMO ENDORSED
Hon. Paul G. Gardephe The Application is granted.
United States District Judge . SORDERED:

United States District Court tL
40 Foley Square tlh bai

Paul G.G
New York, NY 10007 ardephe, USB.

Dated:_ Ok 2> 20/9 _

Re: United States v. Lee, 13 Cr. 539 (PGG)

Dear Judge Gardephe:

The Government submits this letter on behalf of both parties to request that the deadline
for any defense motions in the above-captioned case, currently set for October 25, 2019, be
adjourned for two weeks, until November 8, 2019. The parties propose that Government
responses would be due November 15, 2019 and defense replies would be due November 22,
2019. The parties propose that the deadline of November 8, 2019 for motions in limine, requests
to charge, and proposed voir dire remain in place,

Respectfully submitted,

GEOFFREY S$. BERMAN
United States Attorney

By: s/
Drew Skinner
Daniel Tracer
Assistant United States Attorneys
(212) 637-1587

cc: Gregory Morvillo, Esq. (by ECF)

 
